Citation Nr: 0707279	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1977 to 
March 1978.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he has medical treatment 
records that may substantiate his claim.  In a VA 
Form 21-4138 received in August 2003, he pointed out that he 
was treated at the Emergency Room at the John Cochrane VA 
Medical facility in St. Louis, Missouri, for his 
schizophrenia.  Although VA has a duty to assist a claimant 
in obtaining evidence to substantiate his claim (see 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), 
nothing in the claims folder indicates that the RO requested 
those VA treatment records.  VA medical treatment records are 
deemed to be within the control of VA and should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records. See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, at his hearing before the Board, the veteran 
testified that he had been treated at the Leland Hospital in 
Baltimore, Maryland, at the Somerset State Hospital, in 
Somerset, Pennsylvania, at the Bollings Hospital (spelling of 
the name and location not mentioned) and at the Bethesda 
Naval Hospital, in Bethesda, Maryland.  Those records also 
need to be obtained.  Although the claims file contains one 
request for the Bethesda Naval Hospital records, the 
procedures under 38 C.F.R. § 3.159(c) need to be followed 
with respect to follow-up requests and/or a determination 
that further searching would be futile, and, proper notice to 
the veteran.  
The veteran also testified that during service, he began to 
hear voices telling him to beat up the barracks.  The 
veteran's representative asks that the veteran's personnel 
file be obtained because disciplinary notes contained in it 
may substantiate the onset of the voices heard by the 
veteran.  Accordingly, the veteran's service personnel file 
should be obtained.    

The claims file contains a January 2005 letter stating that 
the Social Security Administration (SSA) has determined that 
the veteran has disabilities of paranoid schizophrenia and 
other functional psychotic disorders.  Yet, the veteran's 
claims file contains no request for the SSA records 
supporting that determination.  Since those SSA records are 
likely to contain medical information regarding the onset and 
etiology of one of the veteran's claimed disabilities, those 
records must be obtained.  

The claims file also contains a January 2005 physician's 
statement that the veteran has been diagnosed with 
schizophrenia and that it is possible that his paranoid 
schizophrenia is at least as likely as not related to his 
military service.  Although that form letter contains none of 
the physician's notes or rationale, it nevertheless 
constitutes a medical evidence that the veteran's claimed 
disability is related to service.  Since the veteran has a 
current diagnosis of paranoid schizophrenia, there is a 
notation on the veteran's report of medical history at 
separation that he had experienced loss of memory or amnesia 
and that he had mild depression, and the January 2005 
physician's statement connects the veteran's current 
diagnosis with his military service, a medical opinion is 
needed on the etiology of his mental disorders.  38 C.F.R. 
§ 3.159(c)(4).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, since the veteran has not been invited to provide VA 
with any evidence in his possession that pertains to the 
claim as provided in 38 C.F.R. § 3.159(b), that invitation 
should be sent to him.  

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran an invitation to 
provide VA with any evidence in his 
possession that pertains to the claim.  

2. Assist the appellant in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
emergency room records at the St. Louis VA 
Medical Center-John Cochrane Division and 
any current treatment at the Jefferson 
Barracks Division), medical records from 
military hospitals (Bollings Hospital, 
Bethesda Naval Hospital), medical records 
from the private providers (including 
Leland Hospital, Somerset State Hospital) 
for whom the veteran supplies medical 
waivers, administrative records from his 
service personnel file, and Social 
Security records relating to the veteran's 
disability claim.  Associate any evidence 
obtained with the claims folder.  

3.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(that is, whether there is at least a 
50 percent probability) that any diagnosed 
mental disorder is related to active 
military service.    

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




